DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on September 18, 2021.  Claims 1 – 18 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The following rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance. (See 84 Fed. Reg. 50 (Jan. 7, 2019).
Statutory Category
Do claims 1, 8 and 15 fall into one of four of the statutory categories?  Yes.  The preamble of claim 1 recites a method, and the body of claim 1 positively recites a series of method steps.  Therefore, claim 1 is directed to a process.  
The preamble of claims 8 and 15 recite a device and a system. The preamble of claims 8 and 15 recite at least one physical element that forms part of the claimed device and the claimed system.   Therefore, claims 8 and 15 are each directed to an apparatus.


	Step 2A – Prong 1
Do claims 1 and 8 recite a judicial exception?  Yes. The claims recite the limitation of determining whether the target mobile robot has a permission to move in the motion mode. The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors; and 4320A82158USa storage apparatus storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations” nothing in the claim precludes the determining step from practically being performed in the human mind/visually. For example, but for the “one or more processors; and 4320A82158USa storage apparatus storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations” language, claims 1 and 8 encompass the user manually/visually determining whether the target mobile robot has a permission to move in the motion mode.  As a result, this limitation is a mental process.

Do claims 2 – 5, 9 – 12 and 17 recite a judicial exception?  Yes. The claims recite the limitation of acquiring at least one of location information, or status information of the target mobile robot, 5determining whether the target mobile robot has the permission to move in the motion mode, based on the acquired information, acquiring a real-time motion speed, real-time location information, real-time status information, and real-time environment information of the target mobile robot according to a predetermined frequency, determining whether to send at least one of warning 15information or a motion mode change instruction to the target mobile robot, based on the real-time motion speed, the real-time location information, the real-time status information, and the real-time environment information, and sending the motion confirmation information for the 25motion mode change request to the target mobile robot using an over the air technology.  The acquiring, determining and sending limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more processors; and 4320A82158USa storage apparatus storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations”, as required by base claims 1 and 8, nothing in the claim precludes the acquiring, determining and sending step from practically being performed in the human mind/visually.  For example, but for the “one or more processors; and 4320A82158USa storage apparatus storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations” language, as required by the base claims, claims 1 and 8 encompass the user manually/visually performing the acquiring, determining and sending steps.  As a result, these limitations are mental processes.

Does claim 15 recites a judicial exception?  Yes. The claim recites the limitation of determining whether the target mobile robot has a permission to move in the motion mode.  The determining limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers a performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a server” nothing in the claim precludes the determining step from practically being performed in the human mind/visually.  For example, but for the “a server” language, claim 15 encompasses the user manually/visually determining whether the target mobile robot has a permission to move in the motion mode.  This limitation is a mental process.

Step 2A – Prong 2
Do claims 1 and 8 integrate the judicial exception into a practical application?  No.  Claims 1 and 8 recite two additional elements: receiving a motion mode change request sent by a target mobile robot, the motion mode change request comprising motion mode information, and the motion mode information being information of a motion mode to be 10obtained by change requested by the target mobile robot, and sending motion confirmation information for the motion mode change request to the target mobile robot to 15control the target mobile robot to move in the motion mode, in response to determining that the target mobile robot has the permission. The one or more processors and the 4320A82158USstorage apparatus for each step are recited at high levels of generality, i.e., as a generic processor/memory combination performing a generic computer function of transmitting and sending data. These generic processor limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1 and 8 are directed to the abstract idea.
Do claims 2 – 5, 9 – 12 and 17 integrate the judicial exception into a practical application?  No.  Claims 2 – 5, 9 – 12 and 17 does not recite additional elements.  As a result, claims 2 – 5, 9 – 12 and 17 are directed to the abstract idea.

Does claim 15 integrate the judicial exception into a practical application?  No.  Claim 15 recites two additional elements: a mobile robot receiving a motion mode change request sent by a target mobile robot, the motion mode change request comprising motion mode information, and the motion mode information being information of a motion mode to be 10obtained by change requested by the target mobile robot, and a server sending motion confirmation information for the motion mode change request to the target mobile robot to 15control the target mobile robot to move in the motion mode, in response to determining that the target mobile robot has the permission.  The mobile robot in the receiving step and the server in the sending step are each recited at a high level of generality, i.e., as a generic mobile robot combination and a generic server performing generic computer function of transmitting and sending data, respectively. These generic computing limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.   As a result, claim 15 is directed to the abstract idea.



Step 2B 
Do claims 1 – 5, 8 – 12, 15 and 17 provide an inventive concept?  No.  As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computing components. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using generic computing components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Therefore, claims 1 – 5, 8 – 12, 15 and 17 are ineligible.

Dependent claims 6, 7, 13, 16 and 18 are also ineligible because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements provided in claims 6, 7, 13, 16 and 18 are either recited at a high level of generality or amount to mere data gathering/distributing, which is a form of insignificant extra-solution activity.   Therefore, claims 1 – 18 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 10, 12 – 14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0335777 A1 to Gibbs et al. (herein after “Gibbs” or “Gibbs et al. publication").
As to claims 1 and 8,
the Gibbs et al. publication discloses an electronic device (41, 42)(see ¶18, ¶30 and Figs. 1 and 3), comprising: 
one or more processors (see ¶18, ¶30 and Figs. 1 and 3); and 4320A82158US
a storage apparatus storing one or more programs (see ¶18, ¶30 and Figs. 1 and 3), 
wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to perform operations (see ¶18, ¶30 and Fig. 3), the operations 5comprising: 
receiving a motion mode change request sent by a target mobile robot (10)(see ¶30, where “the autonomous vehicle or connected electronic device may generate and transmit a parking location request . . . , and a parking system server will receive the request”; see also ¶35), the motion mode change request comprising motion mode information (see ¶30, where “[t]he parking location request may include data such as an identifier for the autonomous vehicle, a current location of the autonomous vehicle“), and the motion mode information being information of a motion mode to be 10obtained by change requested by the target mobile robot (see ¶30); 
determining whether the target mobile robot has a permission to move in the motion mode (see ¶35, where “[i]n response to receiving the parking transaction request, the receiving server will initiate a parking transaction with a parking service provider to authorize the autonomous vehicle to park in the designated zone for a period of time”); and 
sending motion confirmation information for the motion mode change request to the target mobile robot to 15control the target mobile robot to move in the motion mode, in response to determining that the target mobile robot has the permission (see ¶35, where the authorization implicitly defines confirming the motion mode change request to the target mobile robot to 15control the target mobile robot to move in the motion mode).

As to claims 2 and 9,
the Gibbs et al. publication discloses that the motion mode change request further comprises an 20identification of the target mobile robot (see ¶30, where “[t]he parking location request may include data such as an identifier for the autonomous vehicle”); and the determining whether the target mobile robot has a permission to move in the motion mode, comprises: inputting the identification into a predetermined motion permission model to obtain motion permission 25information of the target mobile robot, wherein the motion permission model is configured to represent a corresponding relationship between the identification of the mobile robot and the motion permission information of the mobile robot, and the motion permission 30information represents any one of: permission, or no permission. (See ¶35, where “[i]n response to receiving the parking transaction request, the receiving server will initiate a parking transaction with a parking service provider to authorize the autonomous vehicle to park in the designated zone for a period of time . . . The system may do this by presenting[/inputting] a payment credential that is associated with the autonomous vehicle . . . .)(Emphasis added.)

As to claims 3 and 10,
the Gibbs et al. publication discloses that4420A82158US determining whether the target mobile robot has a permission to move in the motion mode, comprises: acquiring at least one of location information, or status information of the target mobile robot; and 5determining whether the target mobile robot has the permission to move in the motion mode, based on the acquired information. (See ¶30, where “the autonomous vehicle or connected electronic device may generate and transmit a parking location request . . . , and a parking system server will receive the request. The parking location request may include data such as . . . a current location of the autonomous vehicle.”)(Emphasis added.)

As to claims 5 and 12,
the Gibbs et al. publication discloses 20 the sending motion confirmation information for the motion mode change request to the target mobile robot, comprising: sending the motion confirmation information for the 25motion mode change request to the target mobile robot using an over the air technology. (See ¶6 and ¶13, where “an autonomous vehicle parking system includes a server that is in electronic communication with an autonomous vehicle via a wireless communication network”; see also ¶28 – ¶29.)

As to claims 6 and 13,
the Gibbs et al. publication discloses the motion mode 25change request comprising any one of: a start request, a stop request, an acceleration request, a deceleration request, or a turning request.  The parking location request is considered to inherently comprise at least one of: a deceleration request or a turning request for navigating the autonomous vehicle into a parking space. (See ¶30.)

As to claims 7 and 14,
the Gibbs et al. publication discloses the target mobile robot is an autonomous vehicle.  (See Abstract, ¶6 – ¶13 and ¶25 – ¶30.)

As to claim 18,
the Gibbs et al. publication discloses is considered to disclose a non-transitory computer readable medium storing a computer program, wherein the program, when executed by 4620A82158US a processor, implements the method according to claim 1. (See ¶19.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the Gibbs et al. publication in view of U.S. Patent No. 9,983,013 B1 to Krunic et al. (herein after “Krunic” or "Krunic et al. publication").
As to claims 4 and 11,
the Gibbs et al. publication discloses the invention substantially as claimed, except for
the operations further comprising: 10acquiring a real-time motion speed, real-time location information, real-time status information, and real-time environment information of the target mobile robot according to a predetermined frequency; and determining whether to send at least one of warning 15information or a motion mode change instruction to the target mobile robot, based on the real-time motion speed, the real-time location information, the real-time status information, and the real-time environment information.
Acquiring information to determine a safe environment or driving condition is old and well known.  For instance, the Krunic et al. publication discloses that “[a] blind corner analysis computer of the navigation device may be configured to store and analyze driver data, vehicle data, driving data and driving behaviors, environmental sensor data, map data, image data, determine an upcoming blind corner, calculate a likelihood that the upcoming blind corner is visible from a vantage point of a traveling or stationary vehicle, trigger the transmittal of warning signals and/or control events to the vehicle, and the like.” (See Col. 10, lns 39 – 47.)  Such disclosure suggests acquiring a real-time motion speed, real-time location information, real-time status information, and real-time environment information of the target mobile robot according to a predetermined frequency; and determining whether to send at least one of warning information or a motion mode change instruction to the target mobile robot, based on the real-time motion speed, the real-time location information, the real-time status information, and the real-time environment information.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Gibbs et al. publication so that the operations further comprises: 10acquiring a real-time motion speed, real-time location information, real-time status information, and real-time environment information of the target mobile robot according to a predetermined frequency; and determining whether to send at least one of warning 15information or a motion mode change instruction to the target mobile robot, based on the real-time motion speed, the real-time location information, the real-time status information, and the real-time environment information, as suggested by the Krunic et al. publication, in order to avoid colliding with another object.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the Gibbs et al. publication in view of U.S. Patent Application Publication No. 2016/0179092 A1 to Park (herein after “Park” or "Park publication").
As to claim 15,
the Gibbs et al. publication discloses the invention substantially as claimed, except for
	in response to receiving a motion mode change instruction inputted by a user.
	A user inputting a request to switch modes is old and well known, as demonstrated by the Park publication who discloses “a user input for switching of                               the automatic driving mode of the vehicle to the manual driving mode.” (See ¶58.)  Such disclosure suggests a motion mode change instruction inputted by a user.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Gibbs et al. publication so that a motion mode change instruction is inputted by a user, as suggested by the Park publication, in order to facilitate a motion mode change request.



As to claim 16,
the Gibbs et al. publication discloses the mobile robot being further configured to: move in the motion mode.  (See ¶26, where the autonomous vehicle moves into an available parking space, or ¶27, where the autonomous vehicle moves along a route that includes one or more parking zones.)

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Gibbs et al. publication in view of the Park publication, and further in view of U.S. Patent No. 9,983,013 B1 to Krunic et al. publication for the reasons stated above with respect to claims 4 and 11.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666